Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 13, 15-16, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 5,310,203) in view of Lalikyan (USPN 6,412,803).
Regarding claims 1, 9, 13, and 15, Chen teaches a fork 10 for a vehicle, said fork comprising: a set of first tubes 20; and a set of second tubes 16 telescopically positioned within said set of first tubes, wherein both of the tubes of said set of first tubes comprises a recess (a laterally inner portion of each leg that tapers outwardly toward the bottom to provide a larger spacing between the lower ends of the first tubes than the spacing between the upper ends of the tubes) configured for receiving at least a portion of a disc brake assembly (the brake assembly is not claimed and the increased spacing will allow space for a portion of a brake assembly if it were positioned at the wheel hub). 
Chen is silent regarding a cylinder segment shape at the recesses.
Lalikyan teaches a vehicle front fork having upper and lower telescopically engaged sets of tubes 22, 24.  At least one of the lower tubes 24b is generally cylindrical with a flat notched section for receiving a flat brake rotor 14, thereby forming a cylinder segment cross sectional shape of the lower end of the tube 24b.  While the Lilikyan reference does not explicitly teach a recess as deep as the width of a brake rotor, it does illustrate a recess that has substantially that depth.  Making the recess slightly deeper would have been an obvious design modification that would allow a narrower fork, thereby minimizing weight and bulk.  
It would have been obvious to one of ordinary skill in the art to provide at least one notch in a tube of the front fork, as taught by Lalikyan, forming a cylinder segment shape, in order to accommodate a brake between the narrowly spaced fork legs 22, 24.  Lalikyan shows the majority of the brake rotor width received within the recess, but not the entirety of the width of the rotor.  However, it would have been obvious to one of ordinary skill in the art to configure the tube with a deeper recess, wide enough to accommodate the entire width of the rotor, in order to minimize the width of the front fork, thereby minimizing the weight and bulk of the fork structure.  Since both lower legs of Chen are tapered or recessed, it would have been obvious to one of ordinary skill in the art to provide recesses forming a cylinder segment shape, as taught by Lalikyan, in both lower tubes in order to accommodate brake rotors on either side or both sides of the wheel hub.
Regarding claims 2 and 16, Chen illustrates the at least one first tube comprising: a first portion (upper portion); and a second portion that comprises said recess, wherein said first portion comprises a first circumference, and said second portion comprises a second circumference, wherein said first circumference is greater than said second circumference (the upper end of each lower tube is thickened, giving it a larger diameter and the lower end of each lower tube has a smaller circumference).
Regarding claims 8 and 21, Chen teaches a stopper element 201 (see Figures 3 and 4) disposed adjacent to an upper portion of said recess (upper end of lower cavity 202) and interior to a first leg tube 20 of said at least one first leg tube, wherein, during compression of said fork, said stopper element restricts a portion of a piston assembly 19 from entering an area within said first leg tube that is adjacent to said recess.
Regarding claim 9, Chen shows all of the claimed features including a front crown 2 with receiving ends that receive upper tubes 16 and the receiving ends are spaced at approximately the same distance as the distance between the tubular portions of the lower tubes that are not at the recess (most of the upper halves of the lower tubes 20 are straight and tubular and are spaced apart about the same distance as the space between the receiving ends).
	Regarding claim 23, the combination lacks an explicit teaching of the recessed area in the second lower tube being a different size that that of the first lower tube.  However, it would have been an obvious design choice to make the recesses difference sizes in order to accommodate bake discs of different size and/or to distribute weight balance an otherwise unbalanced front fork.
	Regarding claim 24, Lalikyan shows a disc brake assembly (brake disc 14 is illustrated in Figures 4 and 6) coupled to wheel hub 8).
Regarding claim 25, Lalikyan shows that the width between the lower legs 22, 24, without the recess, would not accommodate the disc rotor 14 therebetween. 
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lalikyan in view of Buckmiller.
The combination lacks a teaching to make portions of the first tube from different materials.
Buckmiller teaches, in col. 11, lines 40-43, making one portion of a fork tube from steel and another portion from composite materials.
It would have been obvious to one of ordinary skill in the art to make the combination lower tube from at least two different materials, as taught by Buckmiller, in order to optimize the strength and weight of the fork.

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references in the rejection fails to teach providing a recessed area in each of the first tubes.  The examiner disagrees.  Applicant essentially argues that neither reference teaches the entire claimed invention so the combination of references fails to teach the claimed structures.  Applicant has not effectively argued why the references are not combinable or that the combination does not meet the claim limitations.  The Chen reference teaches a telescopic fork with lower tubes that have recessed lower ends to provide space for the wheel hub and a brake disc, if one were positioned there.  Both lower ends are tapered or recessed.  It would have been obvious to modify Chen such that the recessed portion is a cylinder segment shape.  That question was settled by the appeal decision, dated June 17, 2022.  Fork legs are typically generally symmetrical and Chen teaches recessing both lower forks.  Also, it is known to position brake discs on either or both sides of the wheel.  Therefore, it would have been obvious to shape the recesses in both fork with the same shape, in order to maintain symmetry and to accommodate a brake arrangement including a brake disc on either side or both sides of the wheel.  The rejection is, therefore, being maintained.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen ‘2004/0065514 and Bell (Figure 6) both teach front forks configured to accommodate brake discs on opposite sides of a cycle front wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        8/2